DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.
 
Response to Arguments
	Applicant’s arguments with respect to Claim 46 as amended have been considered but are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant amended Claim 46 to add narrower limitations as to post-processing being automatically and selectively controllable in response to an interactive user selection of material and roughness parameters.  Examiner has new grounds of rejection of Claim 46 necessitated by the amendment.
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 46-47, 51-52 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmonds (US 5,448,838) in view of Priedeman (US 2005/0173838) and further in view of Sakai (US 2012/0312335) .
Regarding Claim 46, Edmonds teaches a post-processing apparatus configured to process a plastic article (abstract - finishing or restoring the surface of a plastic article), to achieve a desired surface roughness (1:10 reforming the surface to a smooth finish), the apparatus comprising: 

a processing chamber in controllable fluid communication with the reservoir (Figs. 1, 2  3:10-12 …a heating zone – 12a, a contact zone – 12b…); 
an interactive user interface configured to receive interactive user input of material of the part to be processed and the desired surface roughness thereof, (Figs. 1, 2 4:24-28 temperature control – 28may be regulated …in order to maintain the temperature…within the desired range for finishing the article’s surface) 
a controller configured to controllably post-process a plastic article located in the processing chamber (Figs. 1, 2  4:4-6); 
a heating element (Figs. 1, 2  3:20-23 solvent – 20 , heating zone – 12a heating coil – 24) located upstream of the processing chamber (2:3-6 …steps of vaporizing the solvent and conveying the solvent vapor into the finishing chamber)  and configured to vaporize the liquid solvent prior to entering the processing chamber ready for application onto the plastic article contained therein (2:3-6); and 
wherein the dissolving and redistribution of the upper layer of the plastic article (2:45-47), by using the solvent from the reservoir (4:33-35 …temperature of the heating coils – 24 and cooling coils – 30 can be microprocessor controlled), creates the smooth surface of the plastic article with the desired surface roughness input into the user interface (3:1-6).
Additionally, Edmonds discloses that a plastic article is finished rather than explicitly disclosing that this is an additively manufactured part, but it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability . In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). See also 3:6-8. 
However, Edmonds does not disclose that the user interface is interactive such that it is automatically and selectively controllable in response to the interactive user selection of the material of the part and the desired surface roughness but the user  interface is by means of temperature indicators continually monitoring the temperature of the solvent vapors (4:4-11) nor a vacuum pump configured to apply negative pressure to an interior of the processing chamber. 
Priedeman discloses a method for smoothing the surface of an additively manufactured polymer part to achieve a desired surface roughness (abstract, paragraph [0002] claims 1-3 rapid prototyping, three-dimensional objects) and further discloses
the post-processing being automatically and selectively controllable in response to the interactive user selection of the material of the part (paragraph [0034] the features to be masked may be identified using a software algorithm that creates a digital representation of the surface area to be protected…) and the desired surface roughness (Figs. 4a- 5b, paragraphs [0031] [0037] …extent of the smoothing achieved for a given object…depending upon the exposure time, the solvent, the modeling material, and the initial surface condition of the object…;  see figures 4a-5b for pre-distortion of object geometry using a pre-distortion algorithm , see also claim 20), the post-processing being achieved with the solvent from the reservoir (Fig. 3 paragraph [0028] vaporizer – 30 boils the solvent – 34 into a vapor zone – 36)  and involving dissolving and redistributing an upper layer of the part (paragraph [0028] ….penetration of the solvent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edmonds by adding Priedeman’s post-processing automatic and selectively controllable user interface. This automated post-processing would be advantageous because : the interactive system allows interaction between the user and the interface to produce the desired product (paragraphs [0034-35]. The software also allows to compensate for distortions due to the surface treatment which would be advantageous to Edmonds to produce the final produced object without distortions. (paragraph [0035]). 

However, Priedeman does not disclose a vacuum pump configured to apply negative pressure to an interior of the processing chamber.
Sakai discloses in a vacuum degreasing and cleaning apparatus, a cleaning chamber with an injector and a sprayer to eject a solvent to an object to be cleaned (abstract). Sakai further discloses a negative pressure within the interior of the processing chamber (Fig. 1 paragraph [0063] solvent …is sucked up from the first storage tank – 5a…via the pump – P1)  in order to create a negative pressure environment within the processing chamber for drawing the solvent, from the reservoir, into the processing chamber (paragraph [0036] solvent is sprayed into the cleaning chamber under the reduced pressure, the solvent which is sprayed from the sprayer is gasified (vaporized) in the cleaning chamber). 

This is because the solvent is gasified or vaporized in the chamber allowing it to spread to every corner in the chamber, and for example, even the back sides of the insides of the downward blind holes which the solvent hardly reaches (paragraph [0036]). 
However, while Sakai is silent as to the use of a vacuum pump configured to create the negative pressure environment in the processing chamber, it is inherent that a negative pressure environment in a processing chamber would be created by a vacuum pump. 

Regarding Claim 47, the combination of Edmonds, Priedeman and Sakai disclose all the limitations of Claim 46, and Priedeman further discloses  that the post-processing of the object (additively manufactured polymer part) is further responsive to a geometric property of the part including surface area, volume, dimension, and/or part complexity (Figs. 4a 4b 5a 5b paragraphs [0034] [0037]  controlling surface area;  where pre-distortion of object geometry obtains a desired final geometry of the object – 40 which would inherently include volume and dimensions).

Regarding Claim 51, the combination of Edmonds, Priedeman and Sakai disclose all the limitations of Claim 46 and Edmonds further discloses a solvent delivery system located upstream of the processing chamber and operably controllable by the controller for selectively receiving solvent from the reservoir and introducing a predetermined amount of solvent into the processing chamber (Fig. 1 2:64-66 conveyor – 18 conveys …article into the finishing chamber – 12 where it is exposed to the solvent for a predetermined amount of time).

Regarding Claim 52, the combination of Edmonds, Priedeman and Sakai disclose all the limitations of Claim 46 and Sakai further discloses a solvent delivery system comprises a pump (Figs. 1, 2 paragraph [0056] pump – P1), and a dosing valve for controlled delivery (paragraph [0073] 100 seconds for introduction of a liquid solvent by the sprayer) of the predetermined amount solvent into the processing chamber (paragraph [0025] large number of objects …can be continuously cleaned by a small amount of solvent). 

Regarding Claim 55, the combination of Edmonds, Priedeman and Sakai disclose all the limitations of Claim 46 and Edmonds further discloses a heater for controlled heating of an interior of the processing chamber to a predetermined chamber temperature (4:29-35).

Claims 49-50 and 56-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmonds (US 5,448,838), Priedeman (US 2005/0173838) and Sakai (US 2012/0312335)  as applied to Claim 46 above, and further in view of Gray (US 5,538,025).
Regarding Claim 49, the combination of Edmonds, Priedeman and Sakai disclose all the limitations of Claim 46 and while Sakai discloses a vacuum degreasing and cleaning apparatus with a chamber under reduced pressure, Sakai is silent as to the use of a vacuum pump and a controller controlling it and Sakai does not explicitly disclose the existence of a controller controlling a vacuum pump for a predetermined time.
Gray teaches that in a closed solvent cleaning system which comprises a closed chamber where an object to be cleaned, the object is held in the chamber where a solvent is introduced and the object cleaned (3:50-53 4:11-14) using a vacuum pump operably controllable by a controller and configured to apply a negative pressure to an interior of the processing chamber (Fig. 1 6:57-61 vacuum pump – 26). The vacuum pump configured to apply this negative pressure is over a predetermined time (Fig. 1 6:57-59 pump – 26 is used to apply a negative gauge pressure to chamber – 12 when it is operating as a vacuum pump). Moreover, Gray discloses that the negative pressure provided by the vacuum pump is controlled by a controller (Figs. 1, 2 8:21-24 negative gauge pressure is typically between atmospheric and zero atmospheric absolute). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Edmonds, Priedeman and Sakai to incorporate a vacuum pump as disclosed by Gray. Gray which teaches a vacuum pump controllable by a controller and configured to apply negative pressure to the interior of the processing chamber. One with ordinary skill in the art would be motivated because this removes air and other non-condensable gases from the chamber prior to the introduction of the solvent (3:50-56).

Regarding Claim 50, the combination of Edmonds, Sakai and Gray disclose the apparatus of Claim 46 and Gray further discloses that it comprises a solvent delivery valve operably controllable by the controller to allow a predetermined amount of solvent to be selectively drawn into the processing chamber by the negative pressure applied therein (5:21-30).

Regarding Claim 56, the combination of Edmonds, Sakai and Gray disclose the apparatus of Claim 46, and Gray further discloses wherein the vacuum pump is further configured to selectively vent the processing chamber to atmosphere when the negative pressure has been reapplied to extract solvent vapor from the processing chamber and from the part located therein (5:16-19).

	Regarding Claim 57, the combination of Edmonds, Sakai and Gray disclose the apparatus of Claim 56, and Gray further discloses the apparatus further comprises a 
Regarding Claim 58, the combination of Edmonds, Sakai and Gray disclose the apparatus of Claim 57, and Gray further discloses the solvent recovery system comprises a condenser to separate solvent from air (Fig.1 7:51-59 condenser – 34 vapors – 66).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/FRANCISCO W TSCHEN/           Primary Examiner, Art Unit 1712